 Case 20-30480       Doc 159     Filed 04/19/21 Entered 04/19/21 01:31:58            Desc Main
                                 Document      Page 1 of 46




                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF NORTH DAKOTA




In Re: Delroy Siewert and Cindy Siewert,                       CHAPTER 12 BANKRUPTCY

                                 Debtors.                       Case No.: 20-30480




                DEBTOR'S CHAPTER 12 PLAN OF REORGANIZATION

                                       DATED 4-19-2021




       Debtor, Delroy Siewert, and Joint Debtor, Cindy Siewert, Debtors-in-Possession,
(hereinafter referred to jointly as "Debtors"), propose the following Plan under 11 U.S.C. §§
1221 and 1222:

                          ARTICLE 1: SUMMARY OF THE PLAN

The property of the Debtors has been valued, and the claim of each secured creditor is being
treated as secured in the amount of the value of the property securing such claim. Costs of
administration are being paid on the effective date of the Plan unless otherwise agreed to or
directed by the Court. Priority claims are being paid in full as allowed. The Debtor will pay the
Trustee no less than all disposable income, as that term is defined in 11 U.S. C. Section 1225, for
Trustee administration and distribution to unsecured creditors. The deficiency claims of all
secured creditors will be treated as unsecured claims unless otherwise ordered by the Court.

                       ARTICLE 2: TERM AND EFFECTIVE DATE

This plan shall continue for a period of three years from its effective date or upon payment of all
timely filed claims in full. The date of the entry of the order first confirming a plan is the
effective date.

                          ARTICLE 3: PROPERTY VALUATIONS

Debtors propose to value their property as set out in Debtors’ Exhibit A attached hereto.
 Case 20-30480        Doc 159      Filed 04/19/21 Entered 04/19/21 01:31:58              Desc Main
                                   Document      Page 2 of 46




                           ARTICLE 4: LIQUIDATION ANALYSIS

The Debtors’ net equity in their property liquidation, after deducting the amounts of the secured
claims and exemptions, is $702,400.04. The priority class (but not including attorney’s fees) and
non-priority unsecured class of claims described below shall receive, in total, a minimum
distribution of $702,400.04 or payment in full of allowed claims, whichever is less. The
debtors’ liquidation analysis is attached to this plan.

                                ARTICLE 5: LIVING EXPENSES

The projections of net employment income are reflected on Exhibit D. Delroy Siewert’s net
Synergy truck driving income of $2,399.48, and Cindy’s net employment income of $1,495.83,
for a total of $3,895.31 per month, shall be the source of income for payment of living
expenses. The debtors' projection of living expenses is $3,647.00 per month. The debtors shall
limit their annual withdrawals for living expenses to $43,770.84, unless said amount shall be
modified by Court Order. Unless otherwise directed by the Court, The debtors shall use their
employment income to pay their living expenses. Living expenses include the items listed
generally on Exhibit B, including payments on the Debtor’s 2008 Chevy 2500 Pickup, Pontoon,
and Motorcycle. The Court shall retain authority and jurisdiction to modify said allowance
upon application of a party in interest.

                             ARTICLE 6: DISPOSABLE INCOME

The Debtor’s projection of farm income (Exhibit D) shows a net farm income of $17,432.83 per
month, plus tree sales net income of $176.61 per month for a total net annual income of
$211,313.28. Said income was calculated at 1500 ton baled hay. After the April 2021 hay
auction, the debtors estimate that the hay available for 2021-22 will likely be about 1000 ton per
year at a sale price of $130 per ton, which reduced the annual farm income projected on Exhibit
D approximately $20,000.00. Therefore, Exhibit E reflects a decrease in farm income to
$398,605.00 from the projected farm income on Exhibit D. The farm income will be used to pay
debtor’s projected farm operating expenses. For the term of this plan, all of the debtors'
disposable income (income not necessary for the continuation, preservation and operation of the
farm and for the maintenance or support of the debtors and their dependents), regardless of the
amount, will be paid to the Trustee. The Trustee shall disburse these funds first to any allowed
and unpaid priority claims (including administrative expenses and Trustee’s fees) and second to
allowed non-priority unsecured claimants.

                            ARTICLE 7: POST CONFIRMATION

For the duration of the Chapter 12 plan, the debtors shall seek court approval to obtain credit or incur
debt outside the ordinary course of business. After confirmation of this Plan, the Debtor may incur
secured debt including but not limited to operating loans, livestock loans, real estate loans and/or
machinery loans and may grant lenders with respect to such loans a security interest, lien, deed of
trust or mortgage in the property of the bankruptcy estate, including but not limited to future crops,
machinery owned or hereafter acquired, real estate or other personal property of the estate, after
filing a motion or application for authority to incur secured debt and obtaining approval from the
 Case 20-30480        Doc 159      Filed 04/19/21 Entered 04/19/21 01:31:58              Desc Main
                                   Document      Page 3 of 46




U.S. Bankruptcy Court for the District of North Dakota. Any such security interest, lien, deed of trust
or mortgage shall be junior and inferior to any such interest provided for in this Plan unless otherwise
agreed to by the creditor holding such interest under this Plan. The Debtor may liquidate unsecured
assets and such proceeds from the sale or liquidation of such assets shall be paid to the Trustee.

       ARTICLE 8: COSTS OF ADMINISTRATION AND PROFESSIONAL FEES

Professionals, Costs of Administration: Claims for compensation and expenses of professionals
and court costs shall be paid upon approval by the Court and as directed by the Court or the terms
of this plan.

Trustee’s Fees. The Chapter 12 Trustee shall make application to the Court for approval of trustee’s
fee and for any reasonable and necessary expenses of the Trustee in effectuating the Trustee’s duties
under the Bankruptcy Code in administering this case. The debtors shall pay an amount equal to five
percent (5%) of all payments disbursed by the Chapter 12 Trustee as an estimated payment and the
Trustee shall hold the fee until the Trustee’s fees and expenses are applied for and approved by the
Court. Once the Trustee’s fees are approved, the Trustee shall pay them. If there are excess funds in
the account at the end of the case, the money shall be paid to the unsecured creditors and any excess
after paying the unsecured creditors shall be paid to the debtors, unless otherwise ordered by the
Court. All payments shall be made through the Chapter 12 Trustee unless otherwise stated
herein. Creditors shall only accept direct payments from the debtors if specified in the Plan.

Debtors’ Attorney’s Fees. Debtors’ attorney will apply to the Court for compensation in this case
for attorney’s fees, administrative work and reimbursement of costs and expenses incurred during the
representation of the debtors pre- and post-petition. Upon approval of such compensation by the
Court, the debtors shall make an annual payment for the remaining fees owed (after application of the
debtors’ pre-petition retainer of $10,000.00) to the Chapter 12 Trustee on or before November 30,
2012. Additional approved debtors’ attorney’s fee applications shall be paid to the trustee on or
before November 30th of the following year. The debtors shall provide the additional funds as is
necessary to provide for the Trustee’s 5% fee when making these payments.

            ARTICLE 9: CLASSIFICATION AND TREATMENT OF CLAIMS

Secured Claims. The term “secured claim” as used in this Plan shall mean an allowed claim in
an amount equal to the value of a creditor’s interest in real or personal property, as set forth in
this Part or order of the Court. The balance of the total allowed claim held by a given creditor
shall be deemed to be an unsecured claim. However, nothing in this Part shall restrict the
debtor, Trustee, or other party from objecting under Fed. R. Bankr. P. 3007 to the allowance of
the unsecured portion of the claim. All creditors whose claims are treated as secured in this
plan shall retain their liens on the collateral securing their respective claims as specified in the
plan and until such claims are paid in full in the amount allowed as secured. A creditor shall
release its lien(s) upon payment in full of the secured claim held by the creditor as set forth in
this Plan or order of the Court. Except as modified by the terms of this Plan, all documents
evidencing indebtedness and security in favor of said secured creditors remain the same and are
incorporated herein by reference.
 Case 20-30480        Doc 159     Filed 04/19/21 Entered 04/19/21 01:31:58             Desc Main
                                  Document      Page 4 of 46




If the value of creditor’s interest in real or personal property is such that the creditor does not
have a secured claim as defined and set forth in this Part, said creditor shall release its lien upon
the entry of an order of discharge by the Court. The balance of the total allowed claim held by
the creditor shall be deemed to be an unsecured claim. However, nothing in this Part shall
restrict the debtor, Trustee, or other party from objecting under Fed. R. Bankr. P. 3007 to the
allowance of the unsecured portion of the claim.

Treatment under this Chapter 12 plan. The Debtors propose that the secured claims of this
creditor be allowed in full, as of the date of confirmation of this Plan, and that said claims be
paid as follows:

                                     CLASSES OF CLAIMS


CLASS 1: AGCO FINANCE, LLC
CLASS 2: DAKOTA WEST CREDIT UNION
CLASS 3: DEERE & COMPANY
CLASS 4: FARM CREDIT LEASING SERVICES CORP.
CLASS 5: GATE CITY BANK
CLASS 6: GATE CITY BANK
CLASS 7: GATE CITY BANK
CLASS 8: GATE CITY BANK
CLASS 9: PERFORMANCE FINANCE (WAYFINDER FINANCIAL)
CLASS 10: MANLEY J. AND ARLENE SIEWERT
CLASS 11: MANLEY J. AND ARLENE SIEWERT
CLASS 12: UNION EQUIPMENT FINANCE
CLASS 13: U.S. DEPT. OF AGRICULTURE - FARM SERVICE AGENCY (FSA)


1.    Class 1. AGCO Finance, LLC: Class 1 is the fully secured claim of AGCO Finance,
LLC, based on their proof of claim balance of $51,767.52. This claim is fully secured by a
Massey Ferguson Tractor/Loader MF- 4610M.

This claim will be amortized at five and one-quarter percent (5.25%) interest as of the date of
filing over seven (7) years. Payments of $9,027.68 plus five percent Trustee’s fees ($451.39)
will be made annually in November of each year, beginning November 30, 2021, until paid in
full. All payments will be paid through the Trustee during the term of the plan and directly by
the Debtors thereafter. The Debtors will hold an auction to sell chattel on or before October 31,
2022, and the proceeds from that sale will be used to directly pay secured creditors. Should this
claim not be paid in full from equipment auction sale, Debtors shall continue to pay the annual
 Case 20-30480       Doc 159      Filed 04/19/21 Entered 04/19/21 01:31:58            Desc Main
                                  Document      Page 5 of 46




payment as stated above, with a balloon payment to pay the balance of the claim in full, no later
than 5 years after the effective date of the plan.

2.      Class 2. Dakota West Credit Union (DWCU): Class 2 is the fully secured claim of
Dakota West Credit Union. This claim is secured by a First Mortgage on the Debtors real
property located in Adams County, North Dakota and Perkins County, South Dakota. DWCU
will retain its lien(s). The proof of claim (Claim #24) filed by DWCU indicates a balance of
$1,022,599.66 at the time of filing with variable interest accruing at 5.25%. Attorney fees and
expenses through November 5, 2020 are $43,364.98 (included in the balance listed above).
Dakota West Credit Union will be allowed additional attorney’s fees upon Dakota West filing
an amended proof of claim prior to confirmation of this Plan or within 15 days of entry of an
order confirming this Plan. Debtors will not object to any claimed attorney’s fees in an
additional maximum amount of $10,000.00. Should Dakota West file a proof of claim for
claimed attorney’s fees in an additional amount greater than $10,000, Debtors may object to the
amended proof of claim.

This claim will be amortized at five and one-quarter percent (5.25%) interest as of the date of
confirmation over thirty (30) years with an annual payment of $68,429.23 due on or before
November 30th of each year (beginning November 30, 2021) until paid in full which must occur
on or before December 31, 2022. Dakota West will additionally be paid an adequate protection
payment of $23,055.00 on or before May 1, 2021. All payments are to be applied first to any
attorney’s fees or expenses allowed under this Plan, next to interest, and third, to reduce
principal. All payments will be paid through the Trustee during the term of the plan and directly
by the debtors thereafter. Debtors will list “for sale” with a reputable real estate broker no later
than August 1, 2021, the real property in Perkins County, State of South Dakota, described as:


               T 22 N, R 10 E of BHPM, Perkins County, SD
               Sec 18: SW 1/4 NW 1/4; NW 1/4 SW 1/4 ; E 1/2 SW 1/4; & SE 1/4
               (about 320 acres)

               Township 22 North, Range 10 East, Perkins County, South Dakota,
               Section 19: NE 1/4 and E 1/2 NW 1/4 and SW 1/4 NW 1/4, subject to all
               easements and rights of way and excepting from this sale and contract and
               the deed and the warranties herein contemplated any interest in minerals
               or other substances in and under the above-described lands that have been
               heretofore reserved or conveyed of record, intending to convey to Buyer
               all minerals Sellers own of record.

The Real Property or its address is commonly known as Rural, Perkins County, SD.

The sale listing and any subsequent sale of the land will be conditioned upon Debtors’ right to
farm the land through November 30, 2022. Sales proceeds will be submitted directly from the
closing agent to DWCU (with no Trustee’s fees due). Should this claim not be paid in full from
the sale, the debtors will continue to make annual payments to DWCU as set forth in this Part,
 Case 20-30480       Doc 159      Filed 04/19/21 Entered 04/19/21 01:31:58             Desc Main
                                  Document      Page 6 of 46




with a balloon payment to pay the balance of the claim in full, not later than five (5) years after
the effective date of the plan. Should the sale result in a surplus, the debtors will remit the funds
to the Trustee for payment of claims under this plan.

Debtors shall have until July 31, 2022 to obtain a signed purchase agreement for the sale of the
Perkins County, South Dakota Property. A closing date for the purchase of property must be
established within sixty-one (61) days of the execution of the purchase agreement, unless a later
date is approved by DWCU. DWCU may object to the purchasing party if that party is an
“insider”, or if the purchase price is not within ninety percent (90%) of the amount owing
DWCU.

In the event Debtors do not obtain a signed purchase agreement by July 31, 2022 that is
acceptable to DWCU, Debtors shall obtain a signed auction listing agreement with an auctioneer
acceptable to DWCU for the Perkins County, South Dakota Property . The written agreement
with the auctioneer must be finalized, approved by DWCU, and signed by Debtors no later than
August 31, 2022, for the auction to be conducted no later than October 31, 2022, with closing
for any sales to occur no later than December 31, 2022. Debtors must obtain Manley and Arlene
Siewert’s cooperation, agreement, and execution on all instruments necessary to effectuate these
terms, recognizing that the Debtor Delroy Siewert is the purchaser of the Perkins County, South
Dakota Real Property from Manly and Arlene Siewert under two separate contracts for deed.

The net land sale proceeds will be used to pay the claim of DWCU, and, after such debt is paid
in full, then to Manley and Arlene Siewert if any additional proceeds from the Perkins County,
South Dakota Property. Should the sale of this land not pay the claim of Class 3 in full, Debtors
shall continue to pay the annual payment as stated above, with a balloon payment to pay the
balance of the claim in full, no later than 5 years after the date of the confirmation of this plan.
DWCU will retain a first priority lien against the Adams County, North Dakota Real Property
until their claim is paid in full.

Debtors shall within 30 days of entry of an order confirming this plan execute a deed in lieu of
foreclosure for the Perkins County, South Dakota Real Property in favor of Dakota West Credit
Union to be held in escrow until December 31, 2022. The deed in lieu shall be in form and
substance acceptable to Dakota West Credit Union and be accompanied by estoppel certificates
in form and substance acceptable to Dakota West Credit Union. The deed in lieu of foreclosure
and estoppel certificates must be in recordable form, for use only in the event that the Debtors
do not sell (either by private sale of by auction as stated above) the Perkins County South
Dakota Real Estate Property, with the net sale proceeds delivered to DWCA by December 31,
2022. Debtors will enter into an escrow agreement with any third-party escrow agent that is
acceptable to both Debtors and DWCU. Any escrow fee shall be added to the indebtedness
owed to Dakota West Credit Union. The escrow agreement shall provide that the deed in lieu is
to be delivered to Dakota West Credit Union in the event a default of the Debtors under this
Plan that remains uncured after 30 days written notice is sent to the Debtors and the Debtors’
attorney by Dakota West Credit Union or its attorney. In the event of default and the deed in lieu
is transferred out of escrow to Dakota West Credit Union, the Debtors would remain liable for
any deficiency amount that remains after Dakota West Credit Union sells the Perkins County,
 Case 20-30480       Doc 159      Filed 04/19/21 Entered 04/19/21 01:31:58            Desc Main
                                  Document      Page 7 of 46




South Dakota Real Property. Only the Net Sales Proceeds of the Perkins County, South Dakota
Real Property would be a credit on Dakota West Credit Union’s claim, with the remaining
balance being a deficiency that would remain a first priority lien against the Adams County,
North Dakota Real Property. “Net Sales Proceeds” means the sale or other disposition proceeds
remaining after deduction from the gross proceeds of the reasonable expenses of preparing the
Perkins County, South Dakota Real Property for sale or other disposition, advertising the sale or
other disposition, and paying commissions and other reasonable expenses of selling or otherwise
disposing of the Perkins County, South Dakota Real Property, and paying property taxes or
superior liens, if any. The Debtors agree that a publicly advertised sale by a licensed auctioneer
shall be reasonable disposition of the Perkins County, South Dakota Real Property by Dakota
West Credit Union and is permitted at any time by Dakota West Credit Union after a default by
Debtors under this Plan. Debtors would be free to bid at any public sale but would need to pay
the purchase price on the same terms as offered to all other bidders.

The Debtors agree that the court’s order confirming this Plan modifies the stay under section
362 of the Bankruptcy Code such that in the event a default of the Debtors under this Plan that
remains uncured after 30 days written notice is sent to the Debtors and the Debtors’ attorney by
Dakota West Credit Union or its attorney, the stay as to Dakota West Credit Union is terminated
without further order of the court. In any event, the Debtors agree that in the event a default of
the Debtors under this Plan that remains uncured after 30 days written notice is sent to the
Debtors and the Debtors’ attorney by Dakota West Credit Union or its attorney there is deemed
to be good cause for the lifting of the stay under section 362 upon request of Dakota West Credit
Union.

3.      Class 3. Deere and Company d/b/a John Deere Financial: Class 3 is a fully secured
claim of Deere and Company, based on their proof of claim balance of $7,348.93. This claim is
fully secured by a Hiniker 5620 Shredder Serial #23-100.

This claim will be amortized at five and one-quarter percent (5.25%) interest as of the date of
filing over seven (7) years. Payments of $1,281.57 plus five percent Trustee’s fees ($64.08) will
be made annually in November of each year beginning November 30, 2021, until paid in full.
All payments will be paid through the Trustee during the term of the plan and directly by the
Debtors thereafter.

Debtors will hold an auction to sell equipment on or before October 31, 2022, and the proceeds
from that sale will be used to directly pay secured creditors. Should this claim not be paid in full
from equipment auction sale, the Debtors shall continue to pay the annual payment as stated
above, with a balloon payment to pay the balance of the claim in full, no later than 5 years after
the effective date of the plan.
 Case 20-30480       Doc 159     Filed 04/19/21 Entered 04/19/21 01:31:58           Desc Main
                                 Document      Page 8 of 46




4.       Class 4. Farm Credit Leasing Services Corp.: Class 4 is the secured claim of Farm
Credit Leasing Services Corp., based on their proof of claim balance of $18,467.71, less an
unsecured balance of $467.71, leaving a secured claim of $18,000.00. The claim will be treated
as secured in the amount of $18,000 and the unsecured portion of this claim shall be paid under
Article 11. The secured claim will be amortized at five and one-quarter percent (5.25%) interest
as of the date of filing over seven (7) years. Payments of $3,973.00, plus five percent Trustee’s
fees ($198.65) will be made annually in November of each year, beginning November 30, 2021,
until paid in full. All payments will be paid through the Trustee during the term of the plan and
directly by the debtors thereafter. The debtors will hold an auction to sell chattel on or before
October 31, 2022, and the proceeds from that sale will be used to directly pay secured creditors.
Should this claim not be paid in full from equipment auction sale, the debtors shall continue to
pay the annual payment as stated above, with a balloon payment to pay the balance of the claim
in full, no later than 5 years after the effective date of the plan.

5.     Class 5. Gate City Bank: Class 5 is a fully secured claim of Gate City Bank, based on
the loan statement balance of $13,662.00. This claim is fully secured by a Sooner Stock Trailer.
This debt will be paid by Debtors directly from their monthly employment income until paid in
full.

6.      Class 6. Gate City Bank: Class 6 is a fully secured claim of Gate City Bank, based on
the loan statement balance of $5,761.00. This claim is fully secured by a Forest River Travel
Trailer. This debt will be paid by Debtors directly from their monthly employment income until
paid in full.

7.     Class 7. Gate City Bank: Class 7 is a fully secured claim of Gate City Bank, based on
the loan statement balance of $10,695.00. This claim is fully secured by a 2008 Chevy 2500
Pickup. This debt will be paid by Debtors directly from their monthly employment income until
paid in full.

8.     Class 8. Gate City Bank: Class 8 is a fully secured claim of Gate City Bank, based on
the loan statement balance of $12,179.00. This claim is fully secured by a Pontoon water craft.
This debt will be paid by Debtors directly from their monthly employment income until paid in
full.

9.      Class 9. Performance Finance: Class 9 is a fully secured claim of Wayfinder Financial
(Agent for Performance Finance), based on the Proof of Claim balance of $2,345.65. This claim
is fully secured by a 2016 Victory Gunner motorcycle. This debt will be paid by Debtors
“direct” from their monthly employment income until paid in full.

10.    Class 10. Manley J. and Arlene Siewert: Class 10 is a fully secured claim of Manley
J. and Arlene Siewert, based on proof of claim balance of $63,625.31. This claim is based on a
Contract for Deed with Debtors, fully secured by approximately 280 acres of real property in
Perkins County, State of South Dakota, described as:
 Case 20-30480       Doc 159     Filed 04/19/21 Entered 04/19/21 01:31:58           Desc Main
                                 Document      Page 9 of 46




              Township 22 North, Range 10 East, Perkins County, South Dakota
              Section 19: S 1/2, NW 1/4, S 1/2, NW 1/4, and NE 1/4, NW 1/4.

The Real Property or its address is commonly known as Rural, Perkins County, SD.
This claim will be amortized at five and one-quarter percent (5.25%) interest as of the date of
filing over thirty (30) years with an annual payment of $4,377.76 plus five percent Trustee’s
fees ($216.89) due on or before November 30th of each year (beginning November 30, 2021)
until paid in full. All payments will be paid through the Trustee during the term of the plan and
directly by the debtors thereafter.

11.    Class 11. Manley J. and Arlene Siewert: Class 11 is a fully secured claim of Manley
J. and Arlene Siewert, based on proof of claim balance of $58,730.97. This claim is based on a
Contract for Deed with Debtors, fully secured by approximately 320 acres of real property in
Perkins County, State of South Dakota, described as:

              T22 N. R 10 E Of BNPM, Perkins County, SD
              SEC 18: SW ¼ NW ¼; NW ¼ SW ¼ ; E ½ SW ¼; & SE ¼
              (about 320 acres)

The Real Property or its address is commonly known as Rural, Perkins County, SD.

This claim will be amortized at five and one-quarter percent (5.25%) interest as of the date of
filing over thirty (30) years with an annual payment of $4,041.01 plus five percent Trustee’s
fees ($202.06) due on or before November 30th of each year (beginning November 30, 2021)
until paid in full. All payments will be paid through the Trustee during the term of the plan and
directly by the debtors thereafter.

12.     Class 12. Union Equipment Finance: Class 12 is the fully secured claim of Union
Equipment Finance, LLC, based on their proof of claim balance of $5,922.79. This claim is
fully secured by a 2010 Massey Ferguson Utility Tractor 1532 SN #JVH60411 and Massey
L100 Loader SN #VU4238272038.

This claim will be amortized at five and one-quarter percent (5.25%) interest as of the date of
filing over seven (7) years. Payments of $1,032.87 plus five percent Trustee’s fees ($51.65) will
be made annually in November of each year, beginning November 30, 2021, until paid in full.
All payments will be paid through the Trustee during the term of the plan and directly by the
debtors thereafter. The Debtors will hold an auction to sell chattel on or before October 31,
2022, and the proceeds from that sale will be used to directly pay secured creditors. Should this
claim not be paid in full from equipment auction sale, Debtors shall continue to pay the annual
payment as stated above, with a balloon payment to pay the balance of the claim in full, no later
than 5 years after the effective date of the plan.
 Case 20-30480       Doc 159     Filed 04/19/21 Entered 04/19/21 01:31:58           Desc Main
                                 Document      Page 10 of 46




13.     Class 13. U.S. Department of Agriculture – Farm Service Agency (FSA): Class 13
is the fully secured claim of Farm Service Agency (FSA), based on their promissory note proof
balance of $419,523.29. This claim is fully secured by real property and equipment.

This claim will be amortized at five and one-quarter percent (5.25%) interest as of the date of
filing over seven (7) years. Payments of $69,755.54 (plus five percent Trustee’s fees ($3,487.78)
will be made annually in November of each year, beginning November 30, 2021, until paid in
full. The Debtors will hold an auction to sell chattel on or before October 31, 2022, and the
proceeds from that sale will be used to directly pay secured creditors. Should this claim not be
paid in full from equipment auction sale proceeds or from trustee payments, Debtors shall
continue to pay the annual payment as stated above, with a balloon payment to pay the balance
of the claim in full, no later than five (5) years after the effective date of the plan.

FSA will retain its mortgage lien on the Debtor’s real property in North Dakota. In addition to
its pre-petition liens, FSA holds a replacement security interest in livestock and 2021 crops.
Except as modified by the confirmed plan, all terms of the FSA loan instruments (promissory
notes, security agreements, and mortgages) remain unimpaired by this Plan, and the debtors will
continue to comply with all regulations and policies governing FSA loans.

   ARTICLE 10: PRIORITY AND OTHER ADMINISTRATIVE EXPENSE CLAIMS

The trustee will pay in full all claims entitled to priority under § 507(a)(1) through (a)(10),
including, but not limited to, the following. The amounts listed are estimates. The trustee will
pay the amounts actually allowed.

Class 1: Office of State Tax Commissioner. The Office of State Tax Commissioner has filed a
priority claim in the amount of $432.28. The debtors will pay the claim pursuant to the following
schedule:


   Payment Due Date              Payment        Trustee’s Fees      Total Payment       Paid by:
                                 Amount
   November 31, 2021             $432.28            $21.62             $453.90           Trustee




                  ARTICLE 11: NON-PRIORITY UNSECURED CLAIMS

Article 11 consists of allowed non-priority unsecured claims, including, but not limited to,
allowed non-priority unsecured claims of creditors which are as a result of damages arising as a
result of the rejection of unexpired leases and/or executory agreements, allowed non-priority
unsecured claims resulting from the value of a secured claim being of a value less than the
creditor’s collateral, allowed non-priority claims of those secured creditors whose claims are
determined to be unsecured, allowed non-priority governmental claims arising under 11 U.S.C.
 Case 20-30480       Doc 159      Filed 04/19/21 Entered 04/19/21 01:31:58            Desc Main
                                  Document      Page 11 of 46




§ 1232, and allowed non-priority unsecured claims for taxes and penalties which are not
included in any other Class. Payments made to this Class shall be disbursed by the Trustee pro-
rata based on the amount of allowed claims existing on the date of disbursement. Nothing in
this Part shall restrict the debtor, Trustee, or other party from objecting under Fed. R. Bankr. P.
3007 to the allowance of a claim. Non-priority unsecured claims total approximately
$210,949.11.

       Claim Number           Creditor Name                                  Claimed Amount
               31             Portfolio Recovery Associates, LLC             $     991.56
               30             Dalynn Siewert                                 $   4,000.00
               27             Daluss Siewert                                 $   4,000.00
               25             STATE TAX COMMISSIONER                         $     432.28
               22             David and Virginia Conner                      $ 112,730.28
               20             UMB Bank, N.A.                                 $ 16,362.07
               18             John Deere Financial                           $ 13,687.98
               13             JPMorgan Chase Bank, N.A.                      $   4,243.40
               12             Credit Bureau of Bismarck, Inc.                $   4,050.57
               11             Robert Heinz                                   $   6,000.00
               10             Quantum3 Group LLC as agent for                $   1,673.93
                              Crown Asset Management LLC
                8             Helena Agri-Enterprises, LLC                   $    6,748.87
                7             Midland Credit Management, Inc.                $   15,555.86
                6             Midland Credit Management, Inc.                $    3,442.38
                5             Capital One Bank (USA), N.A.                   $   11,583.04
                4             Farm Credit Leasing Services Corp.             $      467.71
                3             LVNV Funding, LLC                              $      940.87
                2             Credit Bureau of Bismarck, Inc.                $    4,038.31

                                                             TOTAL:          $ 210,949.11

The priority class (but not including attorney’s fees) and non-priority unsecured class of claims
described shall receive, in total, a minimum distribution of $702,400.04 or payment in full of
allowed claims, whichever is less. The debtors shall remit to the Trustee all disposable income
to pay this amount by the third anniversary of the effective date of the plan.


               ARTICLE 12: 11 U.S.C. § 1232 GOVERNMENTAL CLAIMS

Governmental claims arising under 11 U.S.C. § 1232 (1) shall be treated as non-priority
unsecured claims arising before the date on which the petition is filed; (2) shall be treated under
Article 11 of the plan (Non-Priority Unsecured Claims), provided that the claim is not otherwise
disallowed, (3) shall not be entitled to priority treatment under 11 U.S.C. § 507; and (4) shall be
discharged in accordance with 11 U.S.C. §§ 1228 & 1232. If the debtor files a tax return after
the filing of the petition for a period in which a claim under 11 U.S.C. § 1232(a) arises, and the
 Case 20-30480       Doc 159      Filed 04/19/21 Entered 04/19/21 01:31:58            Desc Main
                                  Document      Page 12 of 46




claim relates to the tax return, the debtor shall serve notice of the claim pursuant to 11 U.S.C. §
1232(d)(2). Nothing in this Part shall restrict the debtor, Trustee, or other party from objecting
under Fed. R. Bankr. P. 3007 to the allowance of a claim.


                ARTICLE 13: EXECUTORY CONTRACTS AND LEASES
This Part shall consist of all leases and executory contracts not already classified by this Chapter
12 Plan. The debtors hereby ASSUME all leases as provided in this Chapter 12 plan. The
assumption of these executory contracts is in the best interest of the estate in that these
lease/contracts support debtor’s farm operation.

The debtors hereby ASSUME all executory contracts held with the United States Department of
Agriculture, Including PLC Program Contracts on Farm No.’s 1480, 3623, and 4061, as well as
any Agricultural Risk Coverage – County Options and Price Loss Coverage (PLC) contract(s).
Except those held with the United States Department of Agriculture, any other executory
contracts not assumed in this plan or listed in Schedule G of the bankruptcy schedules are
rejected. Any damages from such rejected leases are to be included in Article 11.



          ARTICLE 14: EXECUTION OF PLAN AND CASH FLOW ANALYSIS
The debtors propose to continue their farming operations and make the plan payments out of
farm or other income. The debtors' projections of income, operating expenses, and plan
payments are attached as an exhibit.



                           ARTICLE 15: GENERAL PROVISIONS

1.      The Court shall retain jurisdiction over the debtors and his property for the term of the
plan.

2.     As part of the continuing farm operation, the debtors shall submit operating reports and
bank statements on a monthly basis to the Chapter 12 Trustee. The debtors shall provide the
Chapter 12 Trustee copies of tax returns annually once filed.

3.      For the duration of the Chapter 12 plan, the debtors shall seek court approval to use, sell,
or lease property outside the ordinary course of business.

4.      Either the debtors or any creditor may record this plan and the Order confirming this plan
 Case 20-30480        Doc 159     Filed 04/19/21 Entered 04/19/21 01:31:58             Desc Main
                                  Document      Page 13 of 46




with the Office of the County Recorder of each county in which the debtors have an interest in
real estate without violation of the automatic stay.

5.     The Debtors may request the Court to modify this Plan before or after confirmation in
accordance with the provisions of 11 U.S.C. Section 1222 or Section 1229.



                             ARTICLE 16: OTHER PROVISIONS

Binding Effect. Except as provided in 11 U.S.C. § 1228(a), the provisions of this Plan shall,
upon confirmation, bind the Debtor, each and every creditor of this estate, and each party in
interest, whether or not the claim of such creditor or party is provided for by the Plan and
whether or not such creditor or party has accepted or has rejected the Plan.

Completition of the Plan. Upon the payment by the Debtor of the sums required under this
Plan, the real and personal property provided for in this Plan shall be owned by the Debtor free
and clear of any lien or mortgage interest of any nature whatsoever held by any creditor of this
estate except to the extent that said lien or mortgage interest is specifically allowed by this Plan.

Good Faith of Debtors. The Debtor represents that it is within Debtor’s ability to carry out this
Plan, and the Plan is submitted in good faith.


Dated this 19th day of April, 2021.



                                              _/s/ Delroy Siewert_________________
                                              Delroy Siewert, Debtor



                                               /s/ Cindy Siewert__________________
                                              Cindy Siewert, Joint Debtor



                                              _/s/ Bruce L. Madlom________________
                                              Bruce L. Madlom (ND Atty Lic.# 04716)
                                              Attorney at Law
                                              1330 Gateway Drive SW
                                              P.O. Box 9693
                                              Fargo, ND 58106-9693
                                              (701) 235-0505
                                              ATTORNEY FOR DEBTORS
                Case 20-30480                    Doc 159     Filed 04/19/21 Entered 04/19/21 01:31:58                           Desc Main
                                                             Document      Page 14 of 46
  Fill in this information to identify your case and this filing:


                                                                  EXHIBIT A




Property Valuations
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


  Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

           No. Go to Part 2.
           Yes. Where is the property?

1.1.                                                  What is the property?                          Do not deduct secured claims or exemptions. Put the
1206 Highway 12 W                                     Check all that apply.                          amount of any secured claims on Schedule D:
                                                                                                     Creditors Who Have Claims Secured by Property.
Street address, if available, or other description
                                                          Single-family home
                                                          Duplex or multi-unit building             Current value of the      Current value of the
                                                                                                     entire property?          portion you own?
                                                          Condominium or cooperative
Reeder                           ND       58649           Manufactured or mobile home                        $453,000.00               $453,000.00
City                             State    ZIP Code
                                                          Land
                                                          Investment property                       Describe the nature of your ownership
                                                                                                     interest (such as fee simple, tenancy by the
Adams                                                     Timeshare
                                                                                                     entireties, or a life estate), if known.
County                                                    Other Buildings and Feedlot
                                                                                                     Homestead
                                                      Who has an interest in the property?
Homestead                                             Check one.
48 Acres ND Land and
Farmstead/Feedlot                                         Debtor 1 only                                Check if this is community property
                                                                                                         (see instructions)
T 130, N R 98W                                            Debtor 2 only
                                                          Debtor 1 and Debtor 2 only
Dakota West Appraisals $305,000                           At least one of the debtors and another
2016 Appraisal Valuation $453,000                     Other information you wish to add about this item, such as local
                                                      property identification number:




                                                                           Page 1
                Case 20-30480                    Doc 159        Filed 04/19/21 Entered 04/19/21 01:31:58                                     Desc Main
                                                                Document      Page 15 of 46

                                                                         EXHIBIT A
1.2.                                                    What is the property?                               Do not deduct secured claims or exemptions. Put the
10579 156th Ave                                         Check all that apply.                               amount of any secured claims on Schedule D:
                                                                                                            Creditors Who Have Claims Secured by Property.
Street address, if available, or other description
                                                            Single-family home
                                                            Duplex or multi-unit building                  Current value of the             Current value of the
                                                                                                            entire property?                 portion you own?
                                                            Condominium or cooperative
Hettinger                        ND       58639             Manufactured or mobile home                                $999,000.00                  $999,000.00
City                             State    ZIP Code
                                                            Land
                                                            Investment property                            Describe the nature of your ownership
                                                                                                            interest (such as fee simple, tenancy by the
Perkins                                                     Timeshare
                                                                                                            entireties, or a life estate), if known.
County                                                      Other Buildings
                                                                                                            Land and Buildings
                                                        Who has an interest in the property?
SD Farm Land and Buildings - 600                        Check one.
Acres
                                                            Debtor 1 only                                      Check if this is community property
                                                                                                                 (see instructions)
                                                            Debtor 2 only
                                                            Debtor 1 and Debtor 2 only
                                                            At least one of the debtors and another

                                                        Other information you wish to add about this item, such as local
                                                        property identification number:

Perkins County, SD; SD Farm Land and Buildings - 600 Acres
Sec 18 SW 1/4, NW 1/4 $ NW 1/4, SW 1/4, E 1/2, SW 1/4, SE 1/4.
Sec 19 S 1/2, NW 1/4, S 1/2, NW 1/4, and NE 1/4, NW 1/4.

Dakota West Appraisals $818,000
2016 Appraisal Valuaton $999,000
Secured by SD Assignment of Rents ??
Purchased by Contract for Deed??

1.3.                                                    What is the property?                               Do not deduct secured claims or exemptions. Put the
3928 Ward Ave                                           Check all that apply.                               amount of any secured claims on Schedule D:
                                                                                                            Creditors Who Have Claims Secured by Property.
Street address, if available, or other description
                                                            Single-family home
                                                            Duplex or multi-unit building                  Current value of the             Current value of the
                                                                                                            entire property?                 portion you own?
                                                            Condominium or cooperative
Spearfish                        SD       57783             Manufactured or mobile home                                $345,000.00                  $115,000.00
City                             State    ZIP Code
                                                            Land
                                                            Investment property                            Describe the nature of your ownership
                                                                                                            interest (such as fee simple, tenancy by the
Lawrence                                                    Timeshare
                                                                                                            entireties, or a life estate), if known.
County                                                      Other
                                                                                                            Real Property
                                                        Who has an interest in the property?
Property in Spearfish, SD (parents                      Check one.
house)
(Debtor and 2 others) Property (house                       Debtor 1 only                                      Check if this is community property
                                                                                                                 (see instructions)
in Spearfish, SD) Debtor's father lives                     Debtor 2 only
there.                                                      Debtor 1 and Debtor 2 only
(Debtor 1 has 1/3rd interest of                             At least one of the debtors and another
$345,000.00]
                                                        Other information you wish to add about this item, such as local
                                                        property identification number:

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
                                                                                                                                       
       entries for pages you have attached for Part 1. Write that number here.............................................................         $1,567,000.00




                                                                              Page 2
               Case 20-30480          Doc 159         Filed 04/19/21 Entered 04/19/21 01:31:58                        Desc Main
                                                      Document      Page 16 of 46

                                                             EXHIBIT A
 Part 2:        Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes

3.1.                                           Who has an interest in the property?        Do not deduct secured claims or exemptions. Put the
Make:                  Chevrolet               Check one.                                  amount of any secured claims on Schedule D:
                                                                                           Creditors Who Have Claims Secured by Property.
Model:                 2500 Pickup                Debtor 1 only

Year:                  2008                       Debtor 2 only                           Current value of the      Current value of the
                                                                                           entire property?          portion you own?
Approximate mileage:
                                                  Debtor 1 and Debtor 2 only
                                                  At least one of the debtors and another            $18,000.00               $18,000.00
Other information:
2008 Chevrolet 2500 Pickup FMV                    Check if this is community property
$18,000                                            (see instructions)
{Farm Vehicle}
3.2.                                           Who has an interest in the property?        Do not deduct secured claims or exemptions. Put the
Make:                  GMC                     Check one.                                  amount of any secured claims on Schedule D:
                                                                                           Creditors Who Have Claims Secured by Property.
Model:                 Acadia                     Debtor 1 only

Year:                  2011                       Debtor 2 only                           Current value of the      Current value of the
                                                                                           entire property?          portion you own?
Approximate mileage:
                                                  Debtor 1 and Debtor 2 only
                                                  At least one of the debtors and another             $4,895.00                 $4,895.00
Other information:
2011 GMC Acadia KBB $4,895                        Check if this is community property
                                                   (see instructions)
4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes

4.1.                                           Who has an interest in the property?        Do not deduct secured claims or exemptions. Put the
Make:                  Victory                 Check one.                                  amount of any secured claims on Schedule D:
                                                                                           Creditors Who Have Claims Secured by Property.
Model:                 Gunner                     Debtor 1 only

Year:                  2016                       Debtor 2 only                           Current value of the      Current value of the
                                                                                           entire property?          portion you own?
Other information:
                                                  Debtor 1 and Debtor 2 only
                                                  At least one of the debtors and another             $7,805.00                 $7,805.00
2016 Victory Gunner Motorcycle;
NADA $7,805 (average retail)
                                                  Check if this is community property
                                                   (see instructions)
4.2.                                           Who has an interest in the property?        Do not deduct secured claims or exemptions. Put the
Make:                  Forest River            Check one.                                  amount of any secured claims on Schedule D:
                                                                                           Creditors Who Have Claims Secured by Property.
Model:                 29' Travel Trailer         Debtor 1 only

Year:                  2003                       Debtor 2 only                           Current value of the      Current value of the
                                                                                           entire property?          portion you own?
Other information:
                                                  Debtor 1 and Debtor 2 only
                                                  At least one of the debtors and another             $1,500.00                 $1,500.00
2003 Forest River 29' Travel Trailer
FMV $1,500
[totaled out by insurance co. - hail
                                                  Check if this is community property
                                                   (see instructions)
damage]




                                                                  Page 3
              Case 20-30480                 Doc 159           Filed 04/19/21 Entered 04/19/21 01:31:58                                     Desc Main
                                                              Document      Page 17 of 46

                                                                      EXHIBIT A
4.3.                                                  Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Sun Tracker                 Check one.                                          amount of any secured claims on Schedule D:
                                                                                                          Creditors Who Have Claims Secured by Property.
Model:                    21' Pontoon w/trailer  Debtor 1 only
Year:                     2009                            Debtor 2 only                           Current value of the                    Current value of the
                                                                                                   entire property?                        portion you own?
Other information:
                                                          Debtor 1 and Debtor 2 only
                                                          At least one of the debtors and another            $10,380.00                            $10,380.00
2009 Sun Tracker 21' Pontoon
w/trailer
KBB $10,380
                                                          Check if this is community property
                                                           (see instructions)
4.4.                                                  Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Keystone                    Check one.                                          amount of any secured claims on Schedule D:
                                                                                                          Creditors Who Have Claims Secured by Property.
Model:                    Vr1 29' Travel Trailer  Debtor 1 only
Year:                     2008                            Debtor 2 only                           Current value of the                    Current value of the
                                                                                                   entire property?                        portion you own?
Other information:
                                                          Debtor 1 and Debtor 2 only
                                                          At least one of the debtors and another            $13,695.00                            $13,695.00
2008 Keystone Vr1 29' Travel Trailer
KBB $13,695
                                                          Check if this is community property
                                                           (see instructions)
4.5.                                                  Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Crestliner                  Check one.                                          amount of any secured claims on Schedule D:
                                                                                                          Creditors Who Have Claims Secured by Property.
Model:                    17' boat w/trailer              Debtor 1 only

Year:                     1977                            Debtor 2 only                           Current value of the                    Current value of the
                                                                                                   entire property?                        portion you own?
Other information:
                                                          Debtor 1 and Debtor 2 only
                                                          At least one of the debtors and another             $2,500.00                              $2,500.00
1977 Crestliner 17' boat w/trailer FMV
$2,500
                                                          Check if this is community property
                                                           (see instructions)
5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
                                                                                                                                     
     entries for pages you have attached for Part 2. Write that number here.............................................................            $58,775.00


 Part 3:        Describe Your Personal and Household Items
                                                                                                                                           Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware

        No
        Yes. Describe............
                             Household goods and furnishings (kitchen, bathrooms, bedrooms, living                                                    $1,000.00
                               room and laundry room)

7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games

        No
        Yes. Describe............
                             Electronics indluding: 2 televisions, 2 mobile phones, 3 older cameras,                                                    $400.00
                               computer, etc.

8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

        No
        Yes. Describe............
                             Collectibles including: family antiques and books, etc.                                                                    $500.00




                                                                            Page 4
                  Case 20-30480                          Doc 159                 Filed 04/19/21 Entered 04/19/21 01:31:58                                                              Desc Main
                                                                                 Document      Page 18 of 46

                                                                                              EXHIBIT A
9.    Equipment for sports and hobbies
      Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
                canoes and kayaks; carpentry tools; musical instruments

           No
           Yes. Describe............
                                Sport and Hobby equipment: treadmill                                                                                                                                        $200.00

10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment

           No
           Yes. Describe............
                                Firearms including: 2 shotguns, rifle, pistol, and ammunition, etc.                                                                                                         $500.00

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

           No
           Yes. Describe............
                                Wearing apparel including: clothing, shoes, and accessories                                                                                                                 $500.00

12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver

           No
           Yes. Describe............
                                Jewelry: costume jewelry and 2 wedding rings, etc.                                                                                                                      $1,100.00

13. Non-farm animals
    Examples: Dogs, cats, birds, horses

           No
           Yes. Describe............
                                Barn cats                                                                                                                                                                       $1.00

14. Any other personal and household items you did not already list, including any health aids you
    did not list

           No
           Yes. Give specific
            information......................


15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
                                                                                                                                                       
    attached for Part 3. Write the number here.......................................................................................................................                                   $4,201.00


  Part 4:           Describe Your Financial Assets
                                                                                                                                                                                       Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                       portion you own?
                                                                                                                                                                                       Do not deduct secured
                                                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition

           No
                                                                                                                                                    Cash: ...........................................             $150.00
            Yes.....................................................................................................................................................................................................




                                                                                                     Page 5
              Case 20-30480                       Doc 159         Filed 04/19/21 Entered 04/19/21 01:31:58                          Desc Main
                                                                  Document      Page 19 of 46

                                                                            EXHIBIT A
17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

        No
        Yes..............................             Institution name:

          17.1.       Checking account:                (Debtor 1) Checking account: Gate City Bank ending in *9579                               $27.00
          17.2.       Checking account:                (Joint) Checking account: Bank of the West *1134                                         $220.00
          17.3.       Checking account:                (Joint) Checking account: Pioneer Bank & Trust
                                                       ending in *0541                                                                          $200.00
          17.4.       Other financial account: Comdata Fuel Card                                                                                $100.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts

        No
        Yes.............................. Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture

        No
        Yes. Give specific
         information about
         them...............................................
                                            Name of entity:                                                   % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

        No
        Yes. Give specific
         information about
         them...............................................
                                            Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans

        No
        Yes. List each
         account separately.             Type of account:         Institution name:
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

        No
        Yes..............................                     Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
     No
     Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

        No
        Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit

        No
        Yes. Give specific
         information about them


                                                                              Page 6
              Case 20-30480                      Doc 159          Filed 04/19/21 Entered 04/19/21 01:31:58                       Desc Main
                                                                  Document      Page 20 of 46

                                                                       EXHIBIT A
26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

        No
        Yes. Give specific
         information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

        No
        Yes. Give specific
         information about them

Money or property owed to you?                                                                                                  Current value of the
                                                                                                                                portion you own?
                                                                                                                                Do not deduct secured
                                                                                                                                claims or exemptions.

28. Tax refunds owed to you

        No
        Yes. Give specific information                                                                              Federal:
         about them, including whether
         you already filed the returns                                                                               State:
         and the tax years.....................................
                                                                                                                     Local:

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

        No
        Yes. Give specific information                                                                   Alimony:

                                                                                                          Maintenance:

                                                                                                          Support:

                                                                                                          Divorce settlement:

                                                                                                          Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else

        No
        Yes. Give specific information


31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

        No
        Yes. Name the insurance
         company of each policy
         and list its value................     Company name:                            Beneficiary:                     Surrender or refund value:

                                                (Debtor 2) Jackson National Term
                                                Life Insurance                           Spouse                                                $1.00
                                                (Debtor 1) Protective Life Insurance     Spouse                                                $1.00
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died

        No
        Yes. Give specific information




                                                                          Page 7
                 Case 20-30480                     Doc 159              Filed 04/19/21 Entered 04/19/21 01:31:58                                                 Desc Main
                                                                        Document      Page 21 of 46

                                                                                EXHIBIT A
33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue

           No
           Yes. Describe each claim..............


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims

           No
           Yes. Describe each claim..............


35. Any financial assets you did not already list

           No
           Yes. Give specific information


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
                                                                                                                                                       
    attached for Part 4. Write that number here.......................................................................................................................       $699.00


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

           No. Go to Part 6.
           Yes. Go to line 38.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

           No
           Yes. Describe................


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices

           No
           Yes. Describe................


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

           No
           Yes. Describe................
                              See continuation page(s).                                                                                                                  $590,145.00

41. Inventory

           No
           Yes. Describe................




                                                                                           Page 8
                 Case 20-30480                      Doc 159             Filed 04/19/21 Entered 04/19/21 01:31:58                                                 Desc Main
                                                                        Document      Page 22 of 46

                                                                                  EXHIBIT A
42. Interests in partnerships or joint ventures

           No
           Yes. Describe................
                                Name of entity:                                                                                       % of ownership:

43. Customer lists, mailing lists, or other compilations

           No
           Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                  No
                  Yes. Describe..............
44. Any business-related property you did not already list

           No
           Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
                                                                                                                                                       
    attached for Part 5. Write that number here.......................................................................................................................   $590,145.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

           No. Go to Part 7.
           Yes. Go to line 47.


                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish

           No
           Yes............................
                     Farm animals including: butcher steer                                                                                                                 $1,000.00


48. Crops--either growing or harvested

           No
           Yes. Give specific           See continuation page(s).                                                                                                       $154,000.00
            information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

           No
           Yes..............................
                     Farm shop tools inclulding: hand tools, power tools                                                                                                   $3,500.00

50. Farm and fishing supplies, chemicals, and feed

           No
           Yes..............................
                     Farm Supply and Feed                                                                                                                                 $10,000.00

51. Any farm- and commercial fishing-related property you did not already list

           No
           Yes. Give specific
            information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
                                                                                                                                                       
    attached for Part 6. Write that number here.......................................................................................................................   $168,500.00




                                                                                       Page 9
                  Case 20-30480                        Doc 159                Filed 04/19/21 Entered 04/19/21 01:31:58                                                       Desc Main
                                                                              Document      Page 23 of 46

                                                                                    EXHIBIT A
  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

            No
            Yes. Give specific information.
              Garage and Yard items including: hobby shop & garden tools $800, Bad Boy 72" lawn mower
              $2,500, greenhouse $750, lawn shed $1000, enclosed trailer $750, etc.                                                                                                      $5,800.00

                                                                                                                                 
54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                                     $5,800.00


  Part 8: List the Totals of Each Part of this Form

                                                                                                                                                                    
55. Part 1: Total real estate, line 2..............................................................................................................................................   $1,567,000.00

56. Part 2: Total vehicles, line 5                                                                                   $58,775.00

57. Part 3: Total personal and household items, line 15                                                                $4,201.00

58. Part 4: Total financial assets, line 36                                                                              $699.00

59. Part 5: Total business-related property, line 45                                                              $590,145.00

60. Part 6: Total farm- and fishing-related property, line 52                                                     $168,500.00

61. Part 7: Total other property not listed, line 54                                               +                  $5,800.00

                                                                                                                                            Copy personal
62. Total personal property.                   Add lines 56 through 61.................................           $828,120.00               property total                +           $828,120.00



63. Total of all property on Schedule A/B.                                                                                                                                              $2,395,120.00
                                                                    Add line 55 + line 62.......................................................................................................




                                                                                                 Page 10
            Case 20-30480            Doc 159       Filed 04/19/21 Entered 04/19/21 01:31:58            Desc Main
                                                   Document      Page 24 of 46

                                                           EXHIBIT A
40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade (details):

    Farm Vehicles including:                                                                                $109,545.00

    2006 Ford 350 Diesel Pickup KBB $8,545;
    1997 Ford F350 Diesel Pickup (svc body) $7,500;
    1999 Semi - Freightliner FMV $14,500;
    1989 Semi - Volvo FMV 6,000;
    1973 Semi-tractor-IH-Box & Hoist FMV $6,000;
    1983 Hopper Trailer FMV $8,000;
    2001 Van Trailer 53' FMV $2,500;
    (2) Van Trailers 28' FMV $6,000; Roofs are bad;
    (3) Van Trailers 48' (Storage) $6,000;
    2018 Svc Trailer-welder/generator/torch $5,000;
    (3) Car Trailers 18' bumber hitch FMV $4,000;
    2012 Flat Bed Trailer 26' Fifth Wheel FMV $6,500;
    1973 Truck-IH-1600 Tandem FMV $4,000;
    19?? Truck-IH-?.?T w/Box & Hoist FMV $5,000;
    1970 Ford F600 Truck FMV $2,500;
    Side-by-Side FMV $6,500;
    2018 UTV-Can Am-4x4 FMV $7,500;
    2000 Chevrolet Suburban FMV $2,000; Trans weak
    1989 Chevrolet Suburban FMV $1,500.
    2010 MF 4610M Tractor and Loader FMV $42,500                                                             $42,500.00

    32' Sooner Stock Trailer                                                                                 $23,000.00




                                                              Page 11
      Case 20-30480        Doc 159      Filed 04/19/21 Entered 04/19/21 01:31:58             Desc Main
                                        Document      Page 25 of 46

                                                EXHIBIT A
Machinery and Equipment including:                                                                $415,100.00
Misc Chisel Plows FMV $1,500;
Tractor CASE 2590 FMV $10,000;
Tractor CASE 2090 FMV $15,000; (clutch is out)
Tractor CASE 2690 4x4 FMV $13,000;
Tractor CASE 600 FMV $500; (needs assembly)
Tractor Ford 2000 FMV $3,500;
Tractor CIH 7110 FMV $20,000;
Tractor MF 165 w/loader FMV $6,500;
Payloader Ford A64 FMV $18,000;
Skid Steer CASE 1845 FMV $5,000;
Skid Steer CASE 1830 FMV $7,000;
Pallet and Grapple forks and buckets FMV $4,500
Skid Steer - Back Hoe FMV $2,500;
Fork Lift Hyster FMV $1,000; (not running)
(2) Augers Mayrath 10"x 80' FMV $1,000;
Auger 10"x 40' w/10 hp Elec Motor FMV $500;
Auger Westfield 10"x 80' w/swing out FMV $6,500;
Grain Vac Walinga 510 FMV $1,500;
Hopper Cone FMV $6,500;
(2) Silo unloaders Goliath FMV $15,000;
Stalk Chopper Hiniker FMV $17,000;
Hydroswing New Holland 116 FMV $4,000;
Combine MF 852 FMV $1,000; (needs Strawalker);
(2) Swathers Versatile 400 FMV $1,500 & Parts;
(6) Combines w/headers MF parts? FMV $8,000;
Baler CAT RB563 FMV $13,900;
Unloading Dock Portable/Steel FMV $10,000; *(Custom built by debtor value is sentimental);
Bale Picker Vermeer FMV $7,500;
Feeder Box Meyerink 480 FMV $32,000;
Hay Grinder Roto FMV $12,000;
Corral System OK FMV $12,000;
Livestock Chute/Scale Titan Hydraulic $17,000;
Roller Mill Peerless FMV $6,500; (gear box is out);
Windmill and Tank FMV $3,500;
Solar Pumping System FMV $2,500;
Propane Tank 100 gallon FMV $2,500;
(5) Poly Tanks FMV $10,000;
Grain cleaner w/screens FMV $500;
Generator 9,000 watt FMV $500;
Generator KW PTO FMV $5,000;
Man Lift FMV $4,500;
Tree Spade CASE FMV $4,500;
Cement Mixer 3 point FMV $500;
Finishing Mower 3 point FMV $500;
Misc. Equipment & Scrap Iron FMV $7,500;
Sprayer Apache Self-Propelled FMV $50,000;
Sprayer Flexcoil 120' FMV $1,000;
Side Dresser 16 Row FMV $9,000;
Grass Drill Great Plains FMV $28,000;
Air Seeder CIH 8500 FMV $5,000;
Corn Planter White 12 Row FMV $1,000;
Disk CIH 496 32' FMV $7,500;
Harrow Herman 35' FMV $500;
Plow Melroe 7 bottom; (Scrap Value $ ??)
Rotary Hoe Yetter 30' FMV $1,000;
Plow CASE 6 bottom w/packer; (Scrap Value $ ??)



                                                    Page 12
            Case 20-30480           Doc 159         Filed 04/19/21 Entered 04/19/21 01:31:58   Desc Main
                                                    Document      Page 26 of 46

                                                        EXHIBIT A
48. Crops--either growing or harvested (details):

    Corn in field                                                                                     $4,000.00

    Approx. 1,500 tons of hay in round bales                                                        $150,000.00




                                                             Page 13
             Case 20-30480             Doc 159          Filed 04/19/21 Entered 04/19/21 01:31:58                    Desc Main
                                                        Document      Page 27 of 46




                                                  Exhibit B - Living Expenses




Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:       Describe Your Household
1.   Is this a joint case?

         No. Go to line 2.
         Yes. Does Debtor 2 live in a separate household?
               No
               Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.   Do you have dependents?              No

     Do not list Debtor 1 and         
     Debtor 2.




3.   Do your expenses include                    No
     expenses of people other than
     yourself and your dependents?
                                                 Yes



 Part 2:       Estimate Your Ongoing Monthly Expenses




Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                         Your expenses

4.   The rental or home ownership expenses for your residence.                                          4.
     Include first mortgage payments and any rent for the ground or lot.
     If not included in line 4:

     4a. Real estate taxes                                                                              4a.                        $22.00
     4b. Property, homeowner's, or renter's insurance                                                   4b.

     4c. Home maintenance, repair, and upkeep expenses                                                  4c.                       $200.00
     4d. Homeowner's association or condominium dues                                                    4d.




                                                                     Page 1
              Case 20-30480               Doc 159      Filed 04/19/21 Entered 04/19/21 01:31:58   Desc Main
                                                       Document      Page 28 of 46

                                                               EXHIBIT B
                                                                                                   Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans          5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                  6a.                $350.00
     6b. Water, sewer, garbage collection                                                6b.                  $0.00
     6c. Telephone, cell phone, Internet, satellite, and                                 6c.                $304.00
         cable services
     6d. Other. Specify:      AT&T Wireless                                              6d.                $170.00
7.   Food and housekeeping supplies                                                      7.                 $550.00
8.   Childcare and children's education costs                                            8.

9.   Clothing, laundry, and dry cleaning                                                 9.                 $140.00
10. Personal care products and services                                                  10.                 $64.00
11. Medical and dental expenses                                                          11.                $250.00
12. Transportation. Include gas, maintenance, bus or train                               12.                $300.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                        13.                $100.00
    magazines, and books
14. Charitable contributions and religious donations                                     14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                               15a.               $202.53
     15b.   Health insurance                                                             15b.

     15c.   Vehicle insurance                                                            15c.               $210.00
     15d.   Other insurance. Specify:                                                    15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                             16.

17. Installment or lease payments:

     17a.   Car payments for Vehicle 1     2008 Chevy 2500                               17a.               $345.00
     17b.   Car payments for Vehicle 2     Pontoon                                       17b.               $156.00

     17c.   Other. Specify: Motorcycle (Debtor 2)                                        17c.               $234.04

     17d.   Other. Specify:                                                              17d.

18. Your payments of alimony, maintenance, and support that you did not report as        18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                             19.




                                                                     Page 2
            Case 20-30480             Doc 159         Filed 04/19/21 Entered 04/19/21 01:31:58           Desc Main
                                                      Document      Page 29 of 46

                                                                  EXHIBIT B
20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
    20a.   Mortgages on other property                                                        20a.

    20b.   Real estate taxes                                                                  20b.

    20c.   Property, homeowner's, or renter's insurance                                       20c.

    20d.   Maintenance, repair, and upkeep expenses                                           20d.

    20e.   Homeowner's association or condominium dues                                        20e.

21. Other. Specify: Pet Expenses (household)                                                  21.    +           $50.00
22. Calculate your monthly expenses.

    22a.   Add lines 4 through 21.                                                            22a.             $3,647.57

    22b.   Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.   22b.

    22c.   Add line 22a and 22b. The result is your monthly expenses.                         22c.             $3,647.57




                                                                       Page 3
 Case 20-30480        Doc 159     Filed 04/19/21 Entered 04/19/21 01:31:58   Desc Main
                                  Document      Page 30 of 46


                                           EXHIBIT C

                  PROJECTED FARM OPERATION CASH FLOW 2021

                                         EXPENSES
Crop Ground Expenses
Fuel                                                 $4,000.00
Seed                                                 $6,700.00
Fertilizer (378 acres x 25)                          $9,450.00
Chemicals (378 acres x 20)                           $7,560.00
Repairs                                              $1,500.00
                                         Subtotal:                           $29,210.00

Alfalfa Ground Expenses
Bale Netwrap                                         $1,875.00
Chemicals (400 acres x 5)                            $2,000.00
Fuel (400 x 2.5 gal $2.00)                           $2,000.00
Repairs                                              $2,500.00
                                         Subtotal:                            $8,375.00

Lease Expenses
                                    Frank Sack Lease Expense
160 acre pasture, lease to sublet                    $800.00
                                  Carol Lindquist Lease Expense
155.99 tillable acres
151.53 tillable acres
320 acres pasture & grazing ground, sublease out
                                                     $8,500.00
Lease Payment May 1st
Lease Payment November 1st                           $8,500.00
                                         Subtotal:                           $17,800.00

Cattle Expenses
Purchase 50 hd late bred cows 1,250 lbs x .64 per
                                                     $40,000
lb = $800 per head x 50
                                         Subtotal:                           $40,000.00

                                   TOTAL FARM OPERATION EXPENSES: $ 95,385.00

Creditor Payments
AGCO Finance - $9,027.68
Dakota West Credit Union - $68,429.23
Deere and Company - $1,281.57
Farm Credit Leasing Services - $3,973.00
Manley & Arlene Siewert - $4,377.76
Manley & Arlene Siewert - $4,041.01
Union Equipment Finance - $1,032.87                       CREDITOR PAYMENTS AND
Farm Service Agency - $69,755.54                          FARM OPERATION EXPENSES
Total Creditor Payments: $161,918.66                      COMBINED TOTAL: $257,303.66
             Case 20-30480             Doc 159         Filed 04/19/21 Entered 04/19/21 01:31:58                                Desc Main
                                                       Document      Page 31 of 46




                                                               Exhibit D




                                                                 Income

     Employment

1.   Fill in your employment
     information.                                             Debtor 1                                        Debtor 2 or non-filing spouse
     If you have more than one
     job, attach a separate page    Employment status               Employed                                       Employed
     with information about                                         Not employed                                   Not employed
     additional employers.
                                    Occupation                Truck Driver                                    Cashier
     Include part-time, seasonal,
     or self-employed work.         Employer's name           Synergy RV Transport                            Bronson's Marketplace

     Occupation may include         Employer's address        2448 E. Kercher Rd                              312 Highway 12 E
     student or homemaker, if it                              Number Street                                   Number Street
     applies.




                                                              Goshen                       IN      46526      Bowman                ND      58623
                                                              City                         State   Zip Code   City                  State   Zip Code

                                    How long employed there?           2 years                                        1 year 3 months

 Part 2:       Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                           For Debtor 1         For Debtor 2 or
                                                                                                                non-filing spouse

2.   List monthly gross wages, salary, and commissions (before all             2.                     $0.00           $1,941.87
     payroll deductions). If not paid monthly, calculate what the monthly wage
     would be.
3.   Estimate and list monthly overtime pay.                                      3.   +              $0.00               $0.00

4.   Calculate gross income. Add line 2 + line 3.                                 4.                  $0.00           $1,941.87




                                                                         Page 1
              Case 20-30480            Doc 159         Filed 04/19/21 Entered 04/19/21 01:31:58                              Desc Main
                                                       Document      Page 32 of 46

                                                                        Exhibit D
                                                                                          For Debtor 1       For Debtor 2
                                                                                  4.            $0.00          $1,941.87
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                            5a.           $0.00            $330.12
     5b.   Mandatory contributions for retirement plans                           5b.           $0.00              $0.00
     5c.   Voluntary contributions for retirement plans                           5c.           $0.00              $0.00
     5d.   Required repayments of retirement fund loans                           5d.           $0.00              $0.00
     5e.   Insurance                                                              5e.           $0.00              $0.00
     5f.   Domestic support obligations                                           5f.           $0.00              $0.00
     5g.   Union dues                                                             5g.           $0.00              $0.00
     5h.   Other deductions.
           Specify: See continuation sheet                                        5h. +         $0.00            $115.92
6.   Add the payroll deductions.      Add lines 5a + 5b + 5c + 5d + 5e + 5f +     6.            $0.00            $446.04
     5g + 5h.
7.   Calculate total monthly take-home pay.        Subtract line 6 from line 4.   7.            $0.00          $1,495.83
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business            8a.       $2,399.48                $0.00
          Net income from operating a farm (including tree sales):
                                                                                           $17,609.44
           Attach a statement for each property and business showing
           gross receipts, ordinary and necessary business expenses, and
           the total monthly net income.
     8b. Interest and dividends                                                   8b.           $0.00                $0.00
     8c. Family support payments that you, a non-filing spouse, or a              8c.           $0.00                $0.00
         dependent regularly receive
           Include alimony, spousal support, child support, maintenance,
           divorce settlement, and property settlement.
     8d. Unemployment compensation                                                8d.           $0.00                $0.00
     8e. Social Security                                                          8e.           $0.00                $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                 8f.           $0.00                $0.00
     8g. Pension or retirement income                                             8g.           $0.00                $0.00
                                                                                                                     $1,495.83
     8h. Other monthly income.
         Specify:                                                                 8h. +         $0.00                $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.       9.            $0.00                 $0.00

10. Calculate monthly income. Add line 7 + line 9.                                10.      $20,008.92    +     $ 1 , 4 9 5. 8 3   =   $21,504.75
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.




                                                                        Page 2
            Case 20-30480           Doc 159   Filed 04/19/21 Entered 04/19/21 01:31:58                 Desc Main
                                              Document      Page 33 of 46


                                                      Exhibit D

5h. Other Payroll Deductions (details)                                   For Debtor 1   For Debtor 2
    Dental Insurance                                                                          $15.75
    Life Insurance                                                                            $49.21
    Vision Insurance                                                                           $9.75
    Accident Insurance                                                                        $41.21

                                                               Totals:          $0.00        $115.92




                                                      Page 3
            Case 20-30480           Doc 159   Filed 04/19/21 Entered 04/19/21 01:31:58     Desc Main
                                              Document      Page 34 of 46
                                                     Exhibit D
8a. Attached Statement (Debtor 1)

                                                  Farming Income

Gross Monthly Income:                                                                            $34,883.75

Expense                                            Category                      Amount

(See Expenses Listed on Court Docket #108)         Farm Expenses              $17,450.92
Total Monthly Expenses                                                                           $17,450.92
Net Monthly Income:                                                                              $17,432.83




                                                       Page 4
            Case 20-30480           Doc 159    Filed 04/19/21 Entered 04/19/21 01:31:58    Desc Main
                                               Document      Page 35 of 46

                                                       Exhibit D
8a. Attached Statement (Debtor 1)
                                              Tree Sales/Nursery/Landscaping

Gross Monthly Income:                                                                              $287.08

Expense                                              Category                     Amount

Taxes                                                Taxes                        $48.80
Supplies                                             Supplies                     $46.25
Fuel                                                 Gasoline                     $15.42
Total Monthly Expenses                                                                             $110.47

Net Monthly Income:                                                                                $176.61




                                                        Page 5
            Case 20-30480           Doc 159   Filed 04/19/21 Entered 04/19/21 01:31:58     Desc Main
                                              Document      Page 36 of 46

                                                     Exhibit D
8a. Attached Statement (Debtor 1)
                                              Synergy RV (Truck Driving)

Gross Monthly Income:                                                                             $5,618.11

Expense                                            Category                      Amount

Taxes                                              Taxes                       $1,404.52
Fuel Expenses                                      Gasoline                    $1,527.60
Tolls (from pay stubs)                             Tolls                          $40.00
Wash (from pay stubs)                              Truck Maintenance              $49.42
Pre-Pull (from pay stubs)                          Storage/Delivery charge        $64.17
Indiana Campground                                 Lot Rent                     $132.92
Total Monthly Expenses                                                                            $3,218.63
Net Monthly Income:                                                                               $2,399.48




                                                         Page 6
Case 20-30480       Doc 159      Filed 04/19/21 Entered 04/19/21 01:31:58       Desc Main
                                 Document      Page 37 of 46



                                          Exhibit E
                                 PROJECTED FARM INCOME

Cattle Income
Sale of 48 hd x 1400 lbs x .75 = $1050 hd               $50,400.00
Sale of 45 hd calves 400 lb x 1.70 = $680 hd            $32,640.00
                                          Subtotal:                              $83,040.00

Owned Property Income
                   Hettinger Property (North ½ - South Dakota Farm 320 acres)
87.26 acres crop ground, oats 80 bu
                                                    $20,940.00
per acre = 6,980 x 3.00
101.99 acres alfalfa ground,
                                                    $30,500.00
3 ton acre = 305 x 100
                   Hettinger Property (South ½ - South Dakota Farm 280 acres)
136.92 acres crop ground
                                                    $32,859.00
Oats 80 bu per acre = 10,953 x 3.00
74.45 acres grass alfalfa ground
                                                    $14,800.00
2 ton acre = 148 x 100

Corn left standing in field to bale in spring
                                                        $4,000.00
100 ton x 40 per ton
Hay 1000 ton x $130                                     $130,000.00
                                            Subtotal:                           $233,099.00

Leased Land Income
                                   Daluss & Dalynn Siewert Lease
70 acres alfalfa 3 ton acre 210 ton x 60% = 126
                                                       $12,600.00
ton x 100
                                      Frank Sack Lease Income
160 acre pasture, lease $800, to sublet                $1,600.00
                                   Carol Lindquist Lease Income
155.99 acres alfalfa ground, 2 ton = 311 x 100         $31,100.00
151.53 acres crop ground, wheat 35 bu/acre =
                                                       $29,166.00
5303 bu x 5.50
320 acres pasture & grazing ground, sublease out       $8,000.00
                                           Subtotal: .                            $82,466.00 .

TOTAL PROJECTED FARM INCOME:                                                    $ 398,605.00 .
              Case 20-30480           Doc 159       Filed 04/19/21 Entered 04/19/21 01:31:58                Desc Main
                                                    Document      Page 38 of 46
                                                             EXHIBIT F

                                                         LIQUIDATION ANALYSIS
                                                   MARKET                              DEBTOR'S        EXEMPT
 PROPERTY                                           VALUE               LIENS           EQUITY         AMOUNT        BALANCE


Real Property                                    $1,567,000.00        $498,094.88      $1,068,905.12   $20,000.00   $1,048,905.12
Cash on hand                                              $150.00              $0.00        $150.00         $0.00        $150.00

Checking accounts, CD's etc.                              $547.00              $0.00        $547.00         $0.00        $547.00

Household goods and furnishings                          $1,400.00             $0.00      $1,400.00         $0.00      $1,400.00
Books, pictures, antiques, collections                    $500.00              $0.00        $500.00         $0.00        $500.00

Wearing apparel                                           $500.00              $0.00        $500.00      $500.00           $0.00
Furs and jewelry                                         $1,100.00             $0.00      $1,100.00         $0.00      $1,100.00

Firearms, sports and hobby equipment                      $700.00              $0.00        $700.00         $0.00        $700.00

Interests in insurance policies                             $2.00              $0.00          $2.00         $2.00          $0.00
Motor vehicles and accessories                       $22,895.00        $10,695.00        $12,200.00    $12,200.00          $0.00

Boats, motors, and accessories                       $35,880.00        $20,831.00        $16,848.00     $1,200.00     $15,648.00

Machinery, equipment, supplies used in business
                                             $600,145.00             $1,194,025.53       $11,989.07         $0.00     $11,989.07
Animals                                                  $1,001.00             $0.00      $1,001.00     $1,000.00          $1.00

Crops                                              $154,000.00        $835,046.58             $0.00         $0.00          $0.00
Farming equipment and implements                         $3,500.00             $0.00      $3,500.00         $0.00      $3,500.00

Farm supplies, chemicals, and feed                   $10,000.00                $0.00     $10,000.00         $0.00     $10,000.00

Other personal property of any type                      $5,800.00             $0.00      $5,800.00         $0.00      $5,800.00
TOTAL:                                           $2,405,120.00       $2,558,692.99     $1,135,142.19   $34,902.00   $1,100,240.19

Summary of Liquidation Results
                Amount Available on Liquidation:               $1,135,142.19
                       Less Exempted Amounts:                     $34,902.00
                     Less Liquidation Expenses:                        $0.00
                       Less Administrative Fees:                       $0.00
                            Remaining Balance:                 $1,100,240.19

                        Payments to Priority Claims:               $4,600.00
                    Available to General Unsecured:            $1,095,640.19

        Total of General Unsecured under Chapter 7:              $702,400.04
                 Percent Distribution under Chapter 7:              100.00%
      Case 20-30480    Doc 159   Filed 04/19/21 Entered 04/19/21 01:31:58             Desc Main
                                 Document      Page 39 of 46
                                          Exhibit G-1
                            AGCO Loan Amortization Schedule

                      $51,767.52 Loan Amortization Schedule @ 5.25% APR

                                7 annual payments of $9,027.68
                                $11,426.23 in total interest paid.
                           Please allow for slight rounding di erences.



Pmt                   Payment              Principal              Interest                Balance

      1                   $9,027.68              $6,309.89                $2,717.79         $45,457.63

  Year 1                 $9,027.68               $6,309.89                $2,717.79         $45,457.63

      2                   $9,027.68              $6,641.15                $2,386.53         $38,816.48

  Year 2                 $9,027.68               $6,641.15                $2,386.53         $38,816.48

      3                   $9,027.68              $6,989.81                $2,037.87         $31,826.67

  Year 3                 $9,027.68               $6,989.81                $2,037.87         $31,826.67

      4                   $9,027.68              $7,356.78                $1,670.90         $24,469.89

  Year 4                 $9,027.68               $7,356.78                $1,670.90         $24,469.89

      5                   $9,027.68              $7,743.01                $1,284.67         $16,726.88

  Year 5                 $9,027.68               $7,743.01                $1,284.67         $16,726.88

      6                   $9,027.68              $8,149.52                 $878.16           $8,577.36

  Year 6                 $9,027.68               $8,149.52                 $878.16           $8,577.36

      7                   $9,027.67              $8,577.36                 $450.31                $0.00

  Year 7                 $9,027.67               $8,577.36                 $450.31                $0.00

 Grand Total            $63,193.75              $51,767.52            $11,426.23
Case 20-30480   Doc 159   Filed 04/19/21 Entered 04/19/21 01:31:58   Desc Main
                          Document      Page
                                  Exhibit G-2 40 of 46
                          Dakota West Credit Union
      Case 20-30480    Doc 159   Filed 04/19/21 Entered 04/19/21 01:31:58             Desc Main
                                 Document      Page 41 of 46
                                         Exhibit G-3
                            Loan Amortization Schedule

                       $7,348.93 Loan Amortization Schedule @ 5.25% APR

                                7 annual payments of $1,281.57
                                 $1,622.07 in total interest paid.
                           Please allow for slight rounding di erences.



Pmt                   Payment              Principal              Interest                Balance

      1                   $1,281.57                $895.75                 $385.82           $6,453.18

  Year 1                  $1,281.57                $895.75                 $385.82           $6,453.18

      2                   $1,281.57                $942.78                 $338.79           $5,510.40

  Year 2                  $1,281.57                $942.78                 $338.79           $5,510.40

      3                   $1,281.57                $992.27                 $289.30           $4,518.13

  Year 3                  $1,281.57                $992.27                 $289.30           $4,518.13

      4                   $1,281.57              $1,044.37                 $237.20           $3,473.76

  Year 4                  $1,281.57              $1,044.37                 $237.20           $3,473.76

      5                   $1,281.57              $1,099.20                 $182.37           $2,374.56

  Year 5                  $1,281.57              $1,099.20                 $182.37           $2,374.56

      6                   $1,281.57              $1,156.91                 $124.66           $1,217.65

  Year 6                  $1,281.57              $1,156.91                 $124.66           $1,217.65

      7                   $1,281.58              $1,217.65                  $63.93                $0.00

  Year 7                  $1,281.58              $1,217.65                  $63.93                $0.00

 Grand Total              $8,971.00              $7,348.93                $1,622.07
Case 20-30480   Doc 159   Filed 04/19/21 Entered 04/19/21 01:31:58   Desc Main
                          Document Exhibit G-442 of 46
                                        Page

                    Farm Credit Leasing Services Corp.
Case 20-30480   Doc 159   Filed 04/19/21 Entered 04/19/21 01:31:58   Desc Main
                          Document      Page 43 of 46
                                    Exhibit G-5

                            Manley Siewert (280) 30 x 5.25
Case 20-30480   Doc 159   Filed 04/19/21 Entered 04/19/21 01:31:58   Desc Main
                          Document      Page 44 of 46
                                    Exhibit G-6

                          Manley and Arlene Siewert (320 acres)
Case 20-30480   Doc 159   Filed 04/19/21 Entered 04/19/21 01:31:58   Desc Main
                          DocumentExhibit G-7
                                        Page 45 of 46

                      Union Equipment Finance, L.L.C.
Case 20-30480   Doc 159    Filed 04/19/21 Entered 04/19/21 01:31:58   Desc Main
                           Document Exhibit G-846 of 46
                                         Page

                          Farm Service Agency (FSA)
